              Case 18-17277-amc              Doc 49       Filed 06/18/21 Entered 06/18/21 09:26:40                      Desc Main
                                                          Document Page 1 of 2
Office Mailing Address:                                                                                               Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                          Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                               P.O. Box 680
Reading, PA 19606                                                                                                    Memphis, TN 38101-0680

                                 OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                         REPORT OF RECEIPTS AND DISBURSEMENTS
                                        Activity for the period from 01/01/2020 to 06/09/2021
                                                    Chapter 13 Case No. 18-17277-AMC



         JOSEPH W SAMUELS                                                                                       Petition Filed Date: 11/02/2018
         4436 ASPEN ST                                                                                          341 Hearing Date: 12/07/2018
         PHILADELPHIA PA 19104
                                                                                                                Confirmation Date: 03/27/2019



                                                      Case Status: Open / Unconfirmed
                                 RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                   Amount    Check No.        Date                 Amount    Check No.        Date                 Amount    Check No.
 01/06/2020            $531.00    21737044         01/17/2020          $531.00    22098022         02/03/2020           $531.00   22440891
 02/18/2020            $531.00    22858710         03/03/2020          $531.00    23245576         03/13/2020           $531.00   23628547
 03/30/2020            $531.00    24033021         04/10/2020          $531.00    24371344         04/27/2020           $531.00   24690377
 05/11/2020            $531.00    24933832         05/22/2020          $531.00    25183324         06/05/2020           $531.00   25405349
 06/19/2020            $531.00    25635914         07/06/2020          $531.00    25889861         07/21/2020           $531.00   26092389
 08/04/2020            $531.00    26333884         08/17/2020          $531.00    26550868         08/31/2020           $531.00   2683774
 09/14/2020            $531.00    26936062         09/30/2020          $531.00    27262745         10/14/2020           $531.00   27466122
 10/27/2020            $531.00    27699908         11/10/2020          $531.00    27903555         11/24/2020           $531.00   28171678
 12/08/2020            $531.00    28409206         12/30/2020          $531.00    28855180         01/08/2021           $531.00   28640767
 01/19/2021            $531.00    29112257         02/01/2021          $531.00    29344993         02/17/2021           $531.00   29570862
 03/03/2021            $531.00    29791080         03/17/2021          $531.00    30036804         04/07/2021           $531.00   30264204
 04/12/2021            $531.00    30515867         04/27/2021          $531.00    30788482         05/10/2021           $531.00   31004043
 05/12/2021            $531.00    31065282         06/02/2021          $531.00    31487325

          Total Receipts for the Period: $20,178.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $32,597.96


                                 DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                          CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                             Class                  Claim Amount         Amount Paid        Balance Due

    3      AMERICAN INFOSOURCE LP                           Unsecured Creditors                 $2,892.33           $2,892.33                 $0.00
           »» 003
    4      CAVALRY INVESTMENTS LLC                          Unsecured Creditors                $11,440.50           $11,440.50                $0.00
           »» 004
    6      LVNV FUNDING LLC                                 Unsecured Creditors                 $3,537.76               $0.00           $3,537.76
           »» 006
    5      MERRICK BANK CMS                                 Unsecured Creditors                 $1,393.01               $0.00           $1,393.01
           »» 005
    7      MIDLAND CREDIT MANAGEMENT INC AS AGENT           Unsecured Creditors                   $589.07               $0.00               $589.07
           »» 007
    1      MOHELA ON BEHALF OF                              Unsecured Creditors                 $1,529.55               $0.00           $1,529.55
           »» 001
    9      PA HOUSING FINANCE AGENCY                        Mortgage Arrears                   $30,507.92           $9,673.57         $20,834.35
           »» 009
    10     CITY OF PHILADELPHIA (LD)                        Secured Creditors                      $74.06              $74.06                 $0.00
           »» 010
    8      PORTFOLIO RECOVERY ASSOCIATES                    Unsecured Creditors                     $0.00               $0.00                 $0.00
           »» 008
    2      SANTANDER CONSUMER USA                           Secured Creditors                   $5,212.74           $5,212.74                 $0.00
           »» 002

Page 1 of 2
              Case 18-17277-amc         Doc 49      Filed 06/18/21 Entered 06/18/21 09:26:40                  Desc Main
                                                    Document Page 2 of 2
Chapter 13 Case No. 18-17277-AMC

                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 6/9/2021:
                  Total Receipts:          $32,597.96                 Current Monthly Payment:    $1,150.00
                  Paid to Claims:          $29,293.20                 Arrearages:                   $567.00
                  Paid to Trustee:          $2,826.86                 Total Plan Base:           $66,514.96
                  Funds on Hand:              $477.90

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
